DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gelder (EP 2910686) in view of Stihl (WO 2006005323).
 In  re Claims 19, Van Gelder teaches fitting a lower end of at least one offshore element/windmill tower (5,7) over a top end at an offshore foundation pile (3,10) forming a slip joint (4).  (Figures 1-4)  Van Gelder also teaches that the slip joint is susceptible to wear and fretting damage.  (Column 2, Lines 2-6)
Van Gelder does not teach a surface area of the top end of the offshore foundation pile and/or a surface area of an inner surface of the at least one offshore element is provided with a visco-elastic substance, prior to placing said at least one offshore element.
Stihl teaches an offshore/seabed (35) anchored windmill where a visco- elastomer material (23) located between the telescoping inner pipe (12,18a) and outer pipe (14,20a) sections of the windmill tower.  This material adheres to the lateral 
It would be obvious to one of ordinary skill in the art to modify Van Gelder with the elastomer material taught by Stihl.  Due to the structure of the Van Gelder off shore element being placed over the piling, application of the visco-elastic material, prior to placing the assembly would be obvious for ease of assembly.  Final placement of the assembly would require the resting support of the underlying piling.  Addition of the visco-elastic material in order to reduce the wear and strengthen the connection would necessitate placement prior to this final resting state.  
In re Claim 20, Van Gelder modified by Stihl has been previously discussed.  Figures 2-5 of Stihl show that the elastomer material (23) extends for a considerable distance along the vertically extending surfaces of telescoping inner and outer pipes.  In the combination, the Stihl visco-elastic substance will therefore be provided/positioned along the vertically extending outer surface area of the Gelder offshore foundation pile (3,10) and the vertically extending inner surfaces of the Gelder offshore element (5,7).  This vertical direction is perpendicular to the circumferential direction of the pile and offshore element.  Some of this Stihl elastomer material (23) along these vertical expanses will be spaced away from an upper end of the foundation pile and some will be spaced away from the lower end of the offshore element.   
In re Claim 21, Van Gelder modified by Stihl has been previously discussed.  Figures 2a and 2b of Van Gelder show that the inner and outer surfaces of the offshore element and foundation pile have a circular circumference.  Application of the 
In re Claims 22 and 28, Van Gelder modified by Stihl has been previously discussed.  The examiner notes that the foundation pile and offshore windmill elements disclosed by Van Gelder are prefabricated.  In addition Stihl teaches that tower segments are prefabricated in a factory.  (Page 9-Lines 6-20)  Additional preparatory steps on land prior to assembly offshore would be obvious in order to minimize construction time and steps in a difficult offshore environment.  The examiner also notes that transport of length tower sections for windmills is commonly done by laying those sections horizontally for placement on a trailer.  Therefore, addition of a viscoelastic substance taught by Stihl as a preparatory step to either the pile or offshore element while they are horizontally oriented would be obvious to one of ordinary skill in the art.
In re Claim 24, Van Gelder modified by Stihl has been previously discussed.  This coating (23) taught by Stihl, when that is positioned between least overlapping surfaces of the top end (9) of the Van Gelder offshore foundation pile (3,10) and the at least one Van Gelder offshore element (5,7) will create a space and separate the piling and the offshore element.  (Stihl Figures 3-5, Gelder Figures 2a,2b)
In re Claim 25, Van Gelder modified by Stihl has been previously discussed.  As was stated, in the combination, the Stihl coating (23) is applied and cover the interior surface Van Gelder offshore element (5,7) and Van Gelder offshore foundation pile (3,10) that will overlap due to the slip connection. Completely covering these overlapping surface would be obvious to assure that there is adequate cushioning and shock absorbing material in place at the connecting joint.  Once this material is applied 
In re Claims 26 and 30, Van Gelder modified by Stihl has been previously discussed.  As was previously stated, Van Gelder teaches fitting a lower end of at least one offshore element windmill tower (5,7) over a top end at an offshore foundation pile (3,10) forming a slip joint (4). Van Gelder also discloses in Paragraph 33 that a platform superstructure can be mounted on the pile.  Therefore it would be obvious to use the disclosed slip joint to also mount a platform as well.  This examiner notes that direct is a broad term that does not require immediate abutting contact.  A picture hung on a wall may be thought of as directly attached to the wall when it is actually hung from a nail.  The examiner also notes that the instant application shows a platform that is mounted with what could be considered intervening parts/supports (20).  Therefore, the Van Gelder platform is as directly mounted as the applicants disclosed invention.  The platform could either the mounted to the pile before or after the tower is mounted to the pile.  Mounting the platform to the pile prior to installing the tower above it would obvious.  This would simplify construction allow installation of the tower platform without having to work around the obstructing tower.  It also is obvious to build and position the lower structural elements of the offshore structure before the addition of the higher tower elements. You are working your way up the offshore structure as you build.  (Gelder Figures 2a,2b)
In re Claim 27, Van Gelder modified by Stihl has been previously discussed.  In the combination, the inner surface of the Van Gelder offshore element (5,7) and outer surface areas of the foundation pile (3,10) are provided with said visco-elastic substances.   The intervening viscoelastic material will space apart the inner and outer surface areas.  The inner and outer surface areas at the bottom of the slip joint would be longitudinally spaced from the inner and outer surface areas at the top of the slip joint.  (Stihl Figures 3-5, Gelder Figures 2a,2b)  
In  re Claims 31, Van Gelder teaches fitting a lower end of at least one offshore element/windmill tower (5,7) over an upper end at an offshore foundation pile (3,10) forming a slip joint (4).  (Figures 1-4)  Van Gelder also teaches that the slip joint is susceptible to wear and fretting damage.  (Column 2, Lines 2-6)
Van Gelder does not teach a surface area of the upper end of the offshore foundation pile and a surface area of an inner surface of the at least one offshore element is provided with a visco-elastic substance, prior to placing said at least one offshore element.
Stihl teaches an offshore/seabed (35) anchored windmill where a visco- elastomer material (23) located between the telescoping inner pipe (12,18a) and outer pipe (14,20a) sections of the windmill tower.  This material adheres to the lateral surfaces and transmits thrust forces and form a thrust spring acting in a direction longitudinal to axis (15).
Figures 2-5 of Stihl show that the elastomer material (23) extends for a considerable distance along the vertically extending surfaces of telescoping inner and outer pipes.  In the combination, the Stihl visco-elastic substance will therefore be 
It would be obvious to one of ordinary skill in the art to modify Van Gelder with the elastomer material taught by Stihl.  Due to the structure of the Van Gelder off shore element being placed over the piling, application of the visco-elastic material, prior to placing the assembly would be obvious for ease of assembly.  Final placement of the assembly would require the resting support of the underlying piling.  In order to put in position, the viscoelastic material would obviously be put in place when the Van Gelder inner and outer surfaces are accessible which would be prior to placing the offshore element onto the pile.  Addition of the visco-elastic material in order to reduce the wear and strengthen the connection would necessitate placement prior to this final resting state.  
In the combination, the inner surface of the Van Gelder offshore element (5,7) and outer surface areas of the foundation pile (3,10) are provided with said visco-elastic substances.   The intervening viscoelastic material will space apart the inner and outer surface areas.  The inner and outer surface areas at the bottom of the slip joint would be longitudinally spaced from the inner and outer surface areas at the top of the slip joint.  (Stihl Figures 3-5, Gelder Figures 2a,2b)  
In re Claim 32, Van Gelder modified by Stihl has been previously discussed.  As was stated, in the combination, the Stihl coating (23) is applied and cover the interior surface Van Gelder offshore element (5,7) and Van Gelder offshore foundation pile (3,10) that will overlap due to the slip connection. Completely covering these overlapping surface would be obvious to assure that there is adequate cushioning and shock absorbing material in place at the connecting joint.  Once this material is applied the overlapping interior and exterior surfaces the weight of the offshore element pushing down on the viscoelastic material will squeeze and deform that material considerably.  Having this material push of over the upper edge of the pile or the lower edge of the tower offshore element would therefore be obvious.  Placing this all around the perimeter to assure continuous coverage would obviously result in excess viscoelastic material at the being pushed out of the upper end of the pile and the lower end of the tower to where it forms a continuous airtight and water tight seal at both locations.  The obvious benefit is to prevent infiltration of moisture and water vapor into the joint.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
The applicant argues that the Stihl reference does not teach a visco- elastic material or a slip joint.  The examiners notes that the connecting layer is described throughout the reference, including page 6, line 21-31 as an elastomer and it adheres between an inner and outer tube.  The slip joint as was noted, was taught by Van 
The applicant argues that the Van Gelder/Stihl combination does not teach that the visco elastic substance is not provided on the inner outer surfaces areas as a ring.  The examiner maintains that an application of the viscoelastic substance around the entire circumference of the surfaces of the foundation pile and offshore element would form a ring and would advantageously give a durable connection between the pile and offshore element over the entirety of the circumference.
The applicant argues that that the Van Gelder/Stihl combination does not teach placement of the visco elastic substance on the inner surface of the offshore element and/or the outer surface of the pile.  The examiner maintains that the Stihl reference teaches the placement of visco- elastomer material between the telescoping inner pipe and outer pipe sections.  In placing this viscoelastic material between the Van Gelder pile and offshore element surfaces it will ultimately contact and therefore be applied to both inner and outer surfaces.  In order to put in position, the viscoelastic fluid would obviously be put in place when the Van Gelder inner and outer surfaces are accessible which would be prior to placing the offshore element onto the pile.  
The applicant argues that Van Gelder does not teach directly mounting the platform on the pile and a second slip joint by directly mounting the tower on the pile.  The examiner notes that paragraph 33 discloses a superstructure which may include a wind turbine or a platform.
The applicant argues that the Van Gelder/Stihl combination does not teach that the inner and outer surface areas of the slip joint are spaced longitudinally apart from each other.  The examiner respectfully disagrees.  The intervening viscoelastic material will space apart the inner and outer surface areas.  Furthermore surface areas at the bottom of the slip joint would be longitudinally spaced from surface areas at the top of the slip joint.
The applicant argues that the Van Gelder/Stihl combination does not teach an outer surface of the pile spaced from the upper end of the pile and an inner surface is spaced apart from the lower end of the offshore element.  As was stated in the rejection the elastomer material will extend over a vertical distance at the joint.  Therefore elastomer material at a lower section of the outer surface will be spaced away from the upper end of the pile.  Likewise any elastomer material at an upper section will be spaced away from a lower end of the pile.
The applicant argues that Figure 5 of Van Gelder shows how application of the viscoelastic substance taught by Stihl would be limited in what spaces it could fill when applied.  The examiner notes that the embodiment shown if Figure 5 was not used and that the rejection referred to the prior art shown in Figures 1-4.
The applicant argues that the Stihl reference does not teach a viscoelastic material that would extend from the lower edge of the tower and the upper edge of the 
The applicant argues that the Van Gelder/Stihl combination does not teach applying the viscoelastic material on the pile or offshore element while they are substantially horizontal or on land.  The examiner again maintains that these would be obvious to one of ordinary skill in the art.   The foundation pile and offshore windmill elements disclosed by Van Gelder are prefabricated.  Additional preparation of the prefabricated elements on land prior to assembly offshore would be obvious in order to minimize construction time and steps in a difficult offshore environment.  The examiner also notes that transport of length tower sections for windmills is commonly done by laying those sections horizontally for placement on a trailer.  Therefore, addition of a viscoelastic substance taught by Stihl as a preparatory step to either the pile or offshore element while they are horizontally oriented would be obvious to one of ordinary skill in the art.
The applicant argues that the Van Gelder reference teaches a platform that is not directly mounted but instead requires a transitional part.  This examiner notes that direct is a broad term that does not require immediate abutting contact.  A picture hung on a wall may be thought of as directly attached to the wall when it is actually hung from a nail.  The examiner also notes that applicant own invention shows a platform with what .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633